Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 4, 2008







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed December 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01022-CV
____________
 
IN RE DALTON AND VELVA MCWHINNEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 4, 2008, relators, Dalton and Velva McWhinney, tendered a petition for
writ of mandamus for filing in this court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  On November 13, 2008, we returned the petition to
relators because it did not comply with Rules 9.3 and 9.4(f) of the Texas Rules
of Appellate Procedure, and further informed relators that if they did not make
the necessary corrections within seven days of the date of the letter, their
case would be dismissed.  Tex. R. App. P. 9.3 & 9.4(f).  Relators have
failed to tender a corrected petition to this court.  
Accordingly,
relators= petition for writ of mandamus is
ordered dismissed.




PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed December 4, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Frost.